DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 12/3/2020.  As directed by the amendment, claims 1, 4 and 8 have been amended. Claims 1, 4-10 and 12-15 are pending in the instant application.
On page 5 of Applicant’s Remarks filed 12/3/2020, Applicant discusses the double patenting rejection and objections from the Final Action mailed 5/18/2020, which were obviated in the response filed 7/17/2020. Applicant’s Remarks and response do not address the rejections under 35 USC 112(b)/second paragraph of the Non-Final Action mailed 9/8/2020; therefore, these rejections are maintained below.

Response to Arguments
Applicant’s arguments with respect to claim 1 (and by extension its dependent claims 4-10 and 12-15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely, the new limitations regarding tabs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed has connectors (64/164/264) (Figs. 1/2/4) in conjunction with a strap apparatus having tabs (72/172/unlabeled but visible tab in instant Fig. 4) according to amended claim 1, and connectors 364 (Fig. 5), which do not have tabs, but which are length adjustable and formed of a flexible material (instant para [44]). There is nothing in the disclosure that supports the combination of these embodiments, such that claim 6, as dependent on amended claim 1, now contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependents) recites the limitation "the patient interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant can address this rejection by amending line 2 to read “the patient interface assembly”.
Claim 10 recites the limitation "the two locations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 4, 7 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAuley et al. (US 2006/00237018 A1; hereinafter “McAuley”) in view of Olsen et al. (US 2003/0111080 A1; hereinafter “Olsen”).
Regarding claims 1 and 4, McAuley discloses/teaches/suggests a patient interface assembly (comprising mask 200) (Figs. 1, 2 and 12; para [0067]) structured to provide a flow of breathing gases to a patient (user 1) (Fig. 1; e.g. para [0004]), the patient interface being structured to be connected with a supply line (inspiratory conduit 3) that is structured to provide the flow of breathing gases to the patient interface assembly (Fig. 1), the patient interface assembly comprising: 
a headgear (e.g. headgear 108 in Fig. 2; para [0068], as it would have been obvious to an artisan at the time of invention to utilize headgear similar to that of Fig. 2 with the mask of Fig. 12, in order to provide the expected result of a suitable combination of elements for holding the mask on the face of the user) structured to extend across at least one of an occipital region and a parietal region of the patient's head (Fig. 2); 
a patient interface device (Fig. 12) structured to supply a flow of breathing gases to a mouth or a nose or both of the patient (para [0067]), the patient interface device comprising a mask (mask 200) and further comprising a fluid connection (inlet 204) situated on the mask and structured to be connected with the supply line (Fig. 12 in view of Fig. 1; para [0067]), the patient interface device further comprising a pair of upper braces situated on the mask and a pair of lower braces situated on the mask, the pair of upper braces and the pair of lower braces each being spaced apart from one another (see McAuley Fig. 12 modified, below, where one of ordinary skill in the art at the time of invention would have immediately recognized the elements below as half of pairs of upper and lower braces, as these were common means for attaching a strap such that as shown and described by McAuley para [0069], see e.g. the pairs of clips 202 in Olsen Fig. 6 or 7, since employing such pairs of braces/clips in McAuley would have obviously provided the expected result of the sliding adjustment of McAuley para [0069]); and 

    PNG
    media_image1.png
    459
    497
    media_image1.png
    Greyscale

a support (comprising strap 205) extending between the headgear and the patient interface device (Fig. 12 in view of Fig. 2), the support comprising a strap apparatus (strap 205) that is unitary (Fig. 12, which shows the strap as a single loop) and a pair of tabs (attachment hooks 206, 207) (the attachment hooks comprehend tabs because they are small projections that can be grasped or pulled), a first portion of the strap apparatus extending through the pair of upper braces and extending along a location above the fluid connection (the portion of the strap extending between the upper braces), a second portion of the strap apparatus extending through the pair of lower braces and extending along another location below the fluid connection (the portion of the strap extending between the lower braces), the strap apparatus comprising a pair of flexible strap segments that extend from opposite sides of the patient interface device (the U-shaped segments/left and right halves of the strap that extend from the left and right side of the mask, which would be inherently flexible due to their thin, elongated structure), one strap segment (e.g. the left segment) of the pair of strap segments extending from one upper brace of the pair of upper braces and one lower brace of the pair of lower braces (Fig. 12), one tab (hook 207) of the pair of tabs being connected with the one strap segment (Fig. 12), the other strap segment (e.g. the right segment) of the pair of strap segments extending from the other upper brace of the pair of upper braces and the other lower brace of the pair of lower braces (Fig. 12), the other tab (hook 206) of the pair of tabs being connected with the other strap segment (Fig. 12); and 
wherein the headgear comprises a pair of flexible strap elements that are disposed on opposite sides of the headgear (the straps on either side of the face  and at least a portion of which are structured to extend anterior to the ears of the patient (Fig. 2), the pair of tabs being structured to be grasped by the patient to cause the pair of strap segments to be moved in a posterior direction to cause the pair of strap segments to become connected with the pair of strap elements (see discussion below), wherein the strap apparatus comprises a pair of connectors (connectors as discussed below), and wherein the pair of strap segments are engaged with the pair of connectors during installation of the mask on the patient (with the headgear already on the head and mask 200 on/near the face of the user, hooks 206, 207 are fully capable of being e.g. pinched between the forefinger and thumb of a user and pulled backwards and hooked onto loops, i.e. connectors, of the headgear straps, whose presence would have been obvious to an artisan at the time of invention in order to provide suitable receptacles for connecting hooks 206, 207 to the headgear straps so as to hold the mask on the face of the user).
Regarding claim 7, McAuley in view of Olsen teaches the patient interface assembly of claim 1, wherein McAuley as modified to include the two pairs of braces of Olsen further discloses/teaches wherein the pair of strap segments are movable with respect to the pair of upper braces and the pair of lower braces (McAuley para [0069]).
Regarding claim 12, McAuley in view of Olsen teaches the patient interface assembly of claim 1, wherein McAuley further discloses wherein the fluid connection is situated at a central location on the mask (Fig. 12, where the inlet 204 is located in the center of hollow body 201).  
Regarding claim 13, McAuley in view of Olsen teaches the patient interface assembly of claim 1, wherein McAuley further discloses wherein the mask is structured to cover the mouth and the nose of the patient (para [0067]).
Regarding claim 14, McAuley in view of Olsen teaches the patient interface assembly of claim 1, but McAuley as modified to include the two pairs of braces of Olsen is silent regarding wherein the pair of upper braces and the pair of lower braces are in the form of tunnels in which the pair of strap segments are received. However, Olsen teaches that it was known in the respiratory mask/headgear assembly art at the time of invention for braces of a support (1204) to be either clips (see e.g. Olsen Fig. 11), or in the form of tunnels (channels 1613, 1614) (Olsen Figs. 19 and 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the two pairs of braces/clips of McAuley in view of Olsen to be in the form of two pairs of tunnels as further taught by Olsen, such that the pair of upper braces and the pair of lower braces are in the form of tunnels in which the pair of strap segments are received, in order to protect the sliding mechanism within the braces and/or reduce the likelihood of objects and/or dirt becoming caught in them.
Regarding claim 15, McAuley in view of Olsen teaches the patient interface assembly of claim 14, wherein McAuley as modified to include two pairs of tunnel braces as taught in view of Olsen further discloses/teaches wherein the pair of strap segments are movable with respect to the pair of upper braces and the pair of lower braces (McAuley para [0069]; Olsen para [0093]).
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAuley in view of Olsen as applied to claim 1, and further in view of Ho et al. (US 2007/0125385 A1; hereinafter “Ho”).
Regarding claim 5, McAuley in view of Olsen teaches the patient interface assembly of claim 1, but McAuley is silent regarding wherein the pair of connectors are length-adjustable and are formed of a flexible material. However, Olsen teaches that it was known in the respiratory mask/headgear assembly art at the time of invention for connectors to be looped Velcro® connectors (Olsen Fig. 12, para [0083]) and Ho teaches/suggests that it was known in the respiratory mask/headgear assembly art at the time of invention for looped connectors to be length-adjustable and formed of a flexible material (the looped-back portion of the strap 912 shown in Ho Fig. 27 educates the looped connections McAuley to include such a looped-back portion as was commonly known in the art at the time of invention, such that by tightening or loosening the looped Velcro® portion, the length of the connector/the distance between a strap segment of the pair of strap segments and a strap element of the pair of strap elements can be adjusted, and it would have been obvious to an artisan at the time of invention that a Velcro® strap would need to be formed from flexible material in order to loop back on itself), such that it would have been obvious to an artisan at the time of invention to include this functionality in the connectors of McAuley in order to provide the expected result of allowing the distance between the mask and headgear to be adjustable to fit a wide variety of facial and cranial structures.
 Regarding claim 6, McAuley in view of Olsen teaches the patient interface assembly of claim 4, but McAuley is silent regarding wherein the pair of connectors are each additionally structured to be lockable in a particular position on the headgear. However, Ho teaches a patient interface assembly with headgear (902) and a pair of connectors (connecting straps 912 with coupling members 910) that are each structured to be lockable in a particular position on the headgear (via coupling members 910) (Ho, Fig. 27; [t]he position of the coupling member 910 on the strip portion 909 can be controlled by a locking mechanism, para [0091]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the headgear and headgear-to-support connection of McAuley to include a pair of looped connectors connected to locking connectors on headgear as taught by Ho, in order to provide the expected result of allowing a user to position and maintain (via the locking mechanism) the connectors in an optimal configuration on the headgear once such a configuration has been determined (Ho, para [0091]).

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAuley in view of Olsen as applied to claim 1, and further in view of Smith et al. (WO 2011/077254 A2; hereinafter “Smith”).
Regarding claims 8-10, McAuley in view of Olsen teaches the patient interface assembly of claim 7, wherein McAuley as modified to include the two pairs of braces of Olsen further discloses/teaches wherein the two locations on the patient interface device from which each strap segment extends (i.e. the locations of the upper and lower brace associated with each strap segment) include a first location (e.g. the at the lower brace) situated at each side of the patient interface device (McAuley Fig. 12 in view of Olsen Figs. 6-7), but McAuley in view of Olsen is silent regarding wherein the strap apparatus further comprises at least a first adjustment element structured to adjust the tension in the strap apparatus, wherein the at least first adjustment element is disposed on the patient interface device, and wherein the at least first adjustment element is disposed generally between the first locations. However, Smith teaches that it was known in the respiratory mask/headgear assembly art at the time of invention for a strap apparatus (line 716) (Fig. 27) to comprise at least a first adjustment element (clasp 722) structured to adjust the tension in the strap apparatus (paras [0373-375]), wherein the at least first adjustment element (722) is disposed on the patient interface device (Fig. 27; paras [0373-375]), and wherein the at least first adjustment element (722) is disposed generally between first locations (at/near the lower clips 718) (Fig. 27) that are comparable to those of McAuley in view of Olsen. Therefore, it would have been obvious to an artisan at the time of invention to modify the strap apparatus of McAuley to further comprise at least a first adjustment element structured to adjust the tension in the strap apparatus, wherein the at least first adjustment element is disposed on the patient interface device, and wherein the at least first adjustment element is disposed generally between the first locations as taught by Smith, in order to provide the system with a point of adjustment that is easily accessible from the front of the mask even after the mask is attached to the headgear and the headgear situated on the user’s head, to achieve the expected result of allowing the user to adjust how much force the retention system exerts on the user’s face (Smith, paras [0373-375]) from this easily accessible location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching strap apparatuses with pairs of tabs: Gradon et al. (US 2006/0090760 A1; Fig. 4); Wilson et al. (US 2004/0069302 A1; Fig. 28).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785